Citation Nr: 0009066	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hiatal hernia with reflux esophagitis and Barrett's 
esophagitis with status post Nissen fundoplication and peptic 
ulcer disease, currently rated as 30 percent disabling.

2.  Assignment of an initial rating for service-connected 
status post ventral hernia repair, rated as noncompensably 
disabling prior to January 28, 1998, and as 20 percent 
disabling from January 28, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied an increased 
rating for service-connected hiatal hernia with peptic ulcer 
disease (rated as 30 percent disabling), and granted service 
connection for status post ventral hernia repair and assigned 
a noncompensable rating.  In September 1997, the veteran 
entered a notice of disagreement with the ratings assigned, 
in March 1998 a statement of the case was issued, and in 
April 1998 the veteran entered a substantive appeal on a VA 
Form 9.  During the appeal, a hearing officer decision in 
September 1998 assigned a 20 percent rating for status post 
ventral hernia repair, for the period from January 28, 1998.  


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia with reflux 
esophagitis and Barrett's esophagitis with status post Nissen 
fundoplication and peptic ulcer disease is primarily 
manifested by occasional nausea, with no anemia, weight loss, 
or recurrent incapacitating episodes. 

2.  Prior to January 28, 1998, the veteran's service-
connected status post ventral hernia repair was manifested by 
tenderness of the abdomen greater on the left side, and 
complaint of pain in the lower right quadrant, with well-
healed, intact, and nontender scar, with no hernia present. 

3.  Since January 28, 1998, the veteran's service-connected 
status post ventral hernia repair has been manifested by a 
bulging area under the scar which requires the wearing of an 
abdominal binder.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
service-connected hiatal hernia with reflux esophagitis and 
Barrett's esophagitis with status post Nissen fundoplication 
and peptic ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7346 (1999). 

2.  The schedular criteria for a compensable rating prior to 
January 28, 1998, or a rating in excess of 20 percent from 
January 28, 1998, for service-connected status post ventral 
hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Court has also held that an appeal 
from an award of service connection and initial rating is a 
well-grounded claim as long as the rating schedule provides 
for a higher rating and the claim remains open.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999). 

I. Increased Rating: Hiatal Hernia with Peptic Ulcer Disease

Diagnostic Code 7305 provides that, for moderately severe 
duodenal ulcer, with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration or at least four or 
more times a year, a 40 percent rating is warranted.  For 
severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, with periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, a 60 
percent rating is warranted.  38 C.F.R. § 4.114.

Diagnostic Code 7346 provides that for a hiatal hernia 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
warranted.  For hiatal hernia manifested by symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, a 60 percent rating is 
warranted.  38 C.F.R. § 4.114.

The veteran contends that his service-connected hiatal hernia 
with reflux esophagitis and Barrett's esophagitis with status 
post Nissen fundoplication and peptic ulcer disease is more 
than 30 percent disabling.  He specifically contends that his 
peptic ulcer disease causes him to be extremely nauseated on 
a regular basis. 

Effective from August 1971, service connection has been in 
effect for peptic ulcer disease with hiatal hernia, initially 
rated as 10 percent disabling from 1971, and increased to 30 
percent disabling from August 1984.  In 1984, the veteran was 
found to have reflux esophagitis and Barrett's esophagitis, 
and underwent Nissen fundoplication, with intermittent 
persistent nausea and vomiting, but with the Nissen wrap 
intact with no evidence of gastritis or ulcer or mechanical 
obstruction to gastric egress.  

With regard to the current level of the veteran's service-
connected peptic ulcer disease with hiatal hernia, the 
evidence of record reflects that, in October 1996, the 
veteran denied nausea, vomiting, pain, or change in bowels.  
At a VA compensation examination in November 1997, the 
veteran reported that, since surgical repair of hiatal hernia 
and ulcers in 1983, he had no problems with regurgitation, 
but about twice a week he experienced dry heaves.  He 
reported no definite physical complaints, no problems with 
dysphagia, no blood in stools or dark-colored stools, and no 
reflux or regurgitation, and that he was not taking any 
prescribed medication and was not under any definite 
treatment.  Physical examination revealed noticeable 
abdominal tenderness with light palpation, but no 
hepatosplenomegaly or masses palpated, and that the veteran 
weighed 205 pounds, which reflected a weight gain, and no 
anemia.  

At a personal hearing in July 1998, the veteran testified 
regarding the hiatal hernia that: he had pain about once per 
week; he was not taking prescribed medications, and was not 
receiving treatment for this condition; he did not have any 
vomiting, though he got the dry heaves 4 to 6 times per 
month; he had not experienced any problem with anemia; and he 
just felt bad overall. 

The Board notes that, in March 1997, the veteran underwent 
repair of the incisional ventral hernia, without 
complication.  However, as the veteran's service-connected 
status post ventral hernia repair is a separately rated 
disability, that symptomatology may not be considered in 
determining the current level of disability of the veteran's 
service-connected peptic ulcer disease with hiatal hernia.  
See 38 C.F.R. § 4.14 (1999). 

The veteran's service-connected hiatal hernia with reflux 
esophagitis and Barrett's esophagitis with status post Nissen 
fundoplication and peptic ulcer disease is primarily 
manifested by occasional nausea, with no anemia, weight loss, 
or recurrent incapacitating episodes.  The Board notes that 
the veteran testified as to various symptomatology he 
experienced before surgery in 1983, including that he was 
being treated at that time, was on prescription medication at 
that time, and had bleeding ulcers in the 1970's.  However, 
the Court has held that, as in this veteran's case, where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, it is the 
present level of disability is of primary concern.  While the 
entire recorded history of a disability is to be reviewed by 
the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After a review of the evidence of record, the Board finds 
that a rating in excess of 30 percent for the veteran's 
service-connected hiatal hernia with reflux esophagitis and 
Barrett's esophagitis with status post Nissen fundoplication 
and peptic ulcer disease is not warranted.  There is no 
evidence that the veteran's hiatal hernia or peptic ulcer 
disease is productive of moderately severe duodenal ulcer, 
with impairment of health manifested by anemia or weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration or at least four or more times a year so 
as to warrant a 40 percent rating under Diagnostic Code 7305.  
38 C.F.R. § 4.114.  

The veteran's symptomatology of occasional nausea is, 
likewise, well encompassed by the currently assigned 30 
percent disability rating under Diagnostic Code 7346, which 
includes a hiatal hernia manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
Board finds that a higher rating is not warranted under 
Diagnostic Code 7346 because the evidence, including the 
clinical findings and the veteran's own testimony, does not 
demonstrate that the veteran's hiatal hernia with peptic 
ulcer disease disability is manifested by symptoms of pain, 
vomiting, material weight loss, hematemesis or melena, or 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114. 

II. Initial Rating: Ventral Hernia Repair

By his September 1997 notice of disagreement, the veteran 
appealed the RO's August 1997 initial determination of 
ratings for service-connected status post ventral hernia 
repair; thus, this is an appeal from the original assignment 
of a disability rating.  Therefore, this issue presents an 
"original claim" as contemplated under Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found) rather than a claim 
for an "increased rating." 

Although a 20 percent rating for service-connected status 
post ventral hernia repair was granted by the RO in September 
1998, effective from January 28, 1998, the veteran has not 
indicated that this satisfies his claim for a compensable 
schedular rating prior to January 28, 1998, or a schedular 
rating in excess of the currently assigned 20 percent rating 
since January 28, 1998.  On a claim for an original or an 
increased rating, a claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Diagnostic Code 7339 provides that, for a small healed post-
operative ventral hernia with weakening of the abdominal wall 
and indication for a supporting belt, a 20 percent rating is 
appropriate.  For a large healed post-operative ventral 
hernia not well supported by a belt under ordinary 
conditions, a 40 percent rating is appropriate.  38 C.F.R. 
§ 4.115. 

The evidence of record reflects that in August 1996 the 
veteran was noted to have a large ventral hernia which was 
palpable and easily reducible, though it did not cause severe 
pain or discomfort.  A surgical consultation in October 1996 
reflects that the veteran complained of a nonpainful bulging 
ventral hernia, which he wanted repaired for aesthetic 
reasons.  Examination revealed a ventral abdominal hernia at 
the incision site, with tenderness at the superior edge of 
the hernia.  

In March 1997, the veteran underwent incisional ventral 
hernia repair.  Postoperatively, he was noted to be doing 
well and healing well.  He was granted a temporary total 
rating from March 14, 1997 to May 1, 1997.  

In October 1997, the veteran was noted to have some 
tenderness of the abdomen greater on the left side.  

At a VA compensation examination in November 1997, the 
veteran reported no definite physical complaints, except pain 
in the lower right quadrant.  Physical examination revealed 
noticeable abdominal tenderness with light palpation in the 
lower right and left quadrant, and a well-healed, intact, 
nontender scar secondary to the abdominal ventral hernia 
repair, though no hernia was present on rising and sitting.  
The diagnosis was status post ventral hernia repair in 1997 
(secondary to hiatal hernia repair in 1983).  

On January 28, 1998, physical examination of the veteran 
revealed a bulging area under the scar, which the veteran 
claimed was the same as it had been preoperatively.  The 
examiner indicated that it was hard to assess whether or not 
the mesh had a break, though most likely there was.  An 
abdominal binder was issued to the veteran. 

In April 1998, the veteran reported an improvement of 
symptoms with the abdominal binder.  In July 1998, the 
examiner noted a persistent hernia bulge along the inferior 
border of the mesh.  

At a personal hearing in July 1998, the veteran testified 
with regard to his post-operative ventral hernia disability 
that: he was wearing a supportive belt which had been 
prescribed to him, and which helped him; and the hernia was 
more than small but not "real huge." 

In this case, the Board notes that Diagnostic Code 7339 
provides for a rating only for post-operative ventral hernia.  
The evidence reflects, however, that beginning in August 
1996, and prior to surgery for ventral hernia repair in March 
1997, the veteran's ventral hernia was manifested by a 
ventral abdominal hernia at the (1983 hiatal hernia surgery) 
incision site, with tenderness.  As Diagnostic Code 7339 does 
not include a rating for ventral hernia which is not post-
operative, the absence of a zero percent rating indicates 
that a zero percent rating is to be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (1999).  Therefore, prior to ventral hernia surgery 
repair in March 14, 1997, the appropriate rating for the 
veteran's preoperative ventral hernia is a noncompensable 
rating.  38 C.F.R. § 4.114.  

For the period prior to March 14, 1997, the Board has also 
considered analogous ratings for hernia to determine if a 
compensable rating is warranted for this period.  The 
regulations provide that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  In this 
case, an analogous rating to inguinal hernia under Diagnostic 
Code 7889 likewise would not result in a compensable rating 
for the period prior to March 14, 1997, because a 
preoperative small, reducible hernia or protrusion, and a 
hernia which has not been operated on but which is 
remediable, only warrant a noncompensable rating.  38 C.F.R. 
§ 4.114 (1999).  

For the period following ventral hernia repair in March 1997 
(and following the period of temporary total rating to May 1, 
1997) to January 28, 1998, the veteran's ventral hernia was 
manifested by some tenderness of the abdomen greater on the 
left side, though with only a complaint of pain in the lower 
right quadrant.  Physical examination shows that, prior to 
January 28, 1998, the veteran's ventral hernia was well-
healed, and intact, the scar was nontender, and there was no 
hernia present.  

Based on this evidence, the Board finds that, for the period 
prior to January 28, 1998, the criteria for a compensable 
rating were not met.  The evidence reflects that, for this 
period, the veteran's service-connected ventral hernia was 
not manifested by ventral hernia, including a ventral hernia 
with weakening of the abdominal wall and indication for a 
supporting belt.  A supporting belt was not indicated and was 
not prescribed to the veteran until January 28, 1998.  A 20 
percent rating is warranted from January 28, 1998, based on 
the clinical findings of a bulging area under the scar, and 
that an abdominal binder was issued to the veteran.  
38 C.F.R. § 4.114.  

A higher (40 percent) rating for the period from January 28, 
1998 is not warranted, however, as the evidence does not show 
that the veteran's service-connected post-operative ventral 
hernia has since that time been productive of a large healed 
post-operative ventral hernia not well supported by a belt 
under ordinary conditions.  38 C.F.R. § 4.115.  The evidence 
reflects that, while the veteran still has a bulge, it is not 
shown to be large, and that, with the abdominal binder, there 
has been an improvement of symptoms, as reported by the 
veteran in April 1998.  For these reasons, the Board finds 
that the preponderance of the evidence is against a finding 
that the schedular criteria for a compensable rating prior to 
January 28, 1998, or a rating in excess of 20 percent from 
January 28, 1998, for service-connected status post ventral 
hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.114, Diagnostic Code 7339. 



ORDER

An increased rating for service-connected hiatal hernia with 
reflux esophagitis and Barrett's esophagitis with status post 
Nissen fundoplication and peptic ulcer disease is denied. 

A compensable disability rating for the period prior to 
January 28, 1998, and a disability rating in excess of 20 
percent from January 28, 1998, for service-connected status 
post ventral hernia repair, is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

